       Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Alma Center LLC, a California             Act; Unruh Civil Rights Act
14     Limited Liability Company; and
       Does 1-10,
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Alma Center LLC, a California
18   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
19   follows:
20
21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He cannot walk and also has significant manual

25   dexterity impairments. He uses a wheelchair for mobility and has a specially

26   equipped van.

27     2. Defendant Alma Center LLC owned the real property located at or

28   about 148 W Alma Ave, San Jose, California, between July 2019 and July


                                            1

     Complaint
       Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 2 of 7




 1   2020.
 2     3. Defendant Alma Center LLC owns the real property located at or about
 3   148 W Alma Ave, San Jose, California, currently.
 4     4. Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the property and business, or their
 6   relative responsibilities in causing the access violations herein complained of,
 7   and alleges a joint venture and common enterprise by all such Defendants.
 8   Plaintiff is informed and believes that each of the Defendants herein,
 9   including Does 1 through 10, inclusive, is responsible in some capacity for the
10   events herein alleged, or is a necessary party for obtaining appropriate relief.
11   Plaintiff will seek leave to amend when the true names, capacities,
12   connections, and responsibilities of the Defendants and Does 1 through 10,
13   inclusive, are ascertained.
14
15     JURISDICTION & VENUE:
16     5. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     6. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     8. Plaintiff went to the property to eat at Carnitas El Rincon (“Restaurant”)


                                               2

     Complaint
       Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 3 of 7




 1   in July 2019, January 2020, March 2020 and July 2020 (twice) with the
 2   intention to avail himself of its goods motivated in part to determine if the
 3   defendants comply with the disability access laws.
 4     9. The Restaurant is a facility open to the public, a place of public
 5   accommodation, and a business establishment.
 6     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 7   to provide wheelchair accessible parking in conformance with the ADA
 8   Standards as it relates to wheelchair users like the plaintiff.
 9     11. The Restaurant provides parking to its customers but fails to provide
10   wheelchair accessible parking.
11     12. The problem that plaintiff encountered is that the parking stall and
12   access aisle marked and reserved for persons with disabilities had slopes that
13   exceeded 2.1%. Additionally, the paint in the parking space reserved for
14   persons with disabilities has faded.
15     13. Plaintiff believes that there are other features of the parking that likely
16   fail to comply with the ADA Standards and seeks to have fully compliant
17   parking available for wheelchair users.
18     14. On information and belief the defendants currently fail to provide
19   wheelchair accessible parking.
20     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
21   personally encountered these barriers.
22     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
23   wheelchair accessible facilities. By failing to provide accessible facilities, the
24   defendants denied the plaintiff full and equal access.
25     17. The failure to provide accessible facilities created difficulty and
26   discomfort for the Plaintiff.
27     18. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                              3

     Complaint
       Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 4 of 7




 1   disabilities.
 2     19. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     20. Plaintiff will return to the Restaurant to avail himself of its goods and to
 9   determine compliance with the disability access laws once it is represented to
10   him that the Restaurant and its facilities are accessible. Plaintiff is currently
11   deterred from doing so because of his knowledge of the existing barriers and
12   his uncertainty about the existence of yet other barriers on the site. If the
13   barriers are not removed, the plaintiff will face unlawful and discriminatory
14   barriers again.
15     21. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               4

     Complaint
       Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 5 of 7




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     24. When a business provides parking for its customers, it must provide
26   accessible parking.
27     25. Here, accessible parking has not been provided in conformance with the
28   ADA Standards.


                                             5

     Complaint
        Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 6 of 7




 1      26. The Safe Harbor provisions of the 2010 Standards are not applicable
 2   here because the conditions challenged in this lawsuit do not comply with the
 3   1991 Standards.
 4      27. A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily
 6   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7      28. Here, the failure to ensure that the accessible facilities were available
 8   and ready to be used by the plaintiff is a violation of the law.
 9   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11   Code § 51-53.)
12      29. Plaintiff repleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15   that persons with disabilities are entitled to full and equal accommodations,
16   advantages, facilities, privileges, or services in all business establishment of
17   every kind whatsoever within the jurisdiction of the State of California. Cal.
18   Civ. Code §51(b).
19      30. The Unruh Act provides that a violation of the ADA is a violation of the
20   Unruh Act. Cal. Civ. Code, § 51(f).
21      31. Defendants’ acts and omissions, as herein alleged, have violated the
22   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23   rights to full and equal use of the accommodations, advantages, facilities,
24   privileges, or services offered.
25      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26   discomfort or embarrassment for the plaintiff, the defendants are also each
27   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
28   (c).)


                                              6

     Complaint
       Case 5:20-cv-06596-VKD Document 1 Filed 09/21/20 Page 7 of 7




 1     33. Although the plaintiff encountered frustration and difficulty by facing
 2   discriminatory barriers, even manifesting itself with minor and fleeting
 3   physical symptoms, the plaintiff does not value this very modest physical
 4   personal injury greater than the amount of the statutory damages.
 5
 6          PRAYER:
 7          Wherefore, Plaintiff prays that this Court award damages and provide
 8   relief as follows:
 9       1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13       2. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
     Dated: September 16, 2020        CENTER FOR DISABILITY ACCESS
18
19
                                      By:
20
                                      _______________________
21
                                             Amanda Seabock, Esq.
22                                           Attorney for plaintiff

23
24
25
26
27
28


                                            7

     Complaint
